SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-QSB Quarterly Report Under Section 13 or 15 (d) of Securities Exchange Act of 1934 For Period ended September 30, 2007 Commission File Number:333-143767 DELAWARE 1000 N/A State or jurisdiction of incorporation or organization Primary Standard Industrial Classification Code Number IRS Employer Identification # Bluebird Exploration Company 209-3608 Deercrest Drive North Vancouver, BC V7G2S8 Telephone: 604-488-7608 (Address and Telephone Number of Issuer's Principal Executive Offices) The Company Corporation 2711 Centerville Road, Suite 400 Wilmington, Delaware 19808 Telephone: 302-636-5440 Facsimile: 302-636-5454 (Name, Address, and Telephone Number of Agent) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesXNo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES XNO APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Check whether the registrant filed all documents and reports required to be filed by Section 12, 13, 15(d) of the Exchange Act after the distribution of the securities under a plan confirmed by a court.YESNO APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the issuer's classes of common stock at the latest practicable date. As of November 7, 2007, the registrant had 13,220,000 shares of common stock, $0.0001 par value, issued and outstanding. Transitional Small Business Disclosure Format (Check one):YESNO X Page PART I - FINANCIAL INFORMATION - UNAUDITED Item 1. INTERIM BALANCE SHEETS 3 INTERIM STATEMENTS OF OPERATIONS 4 INTERIM STATEMENT OF STOCKHOLDERS’ EQUITY 5 INTERIM STATEMENTS OF CASH FLOWS 6 NOTES TO INTERIM FINANCIAL STATEMENTS 7 Item 2. Management's Discussion and Analysis of Financial Condition and Plan of Operations. 8 Item 3. Controls and Procedures 12 PART II - OTHER INFORMATION Item 1. Legal Proceedings. 12 Item 2. Changes in Securities and Use of Proceeds. 12 Item 3. Defaults Upon Senior Securities. 12 Item 4. Submission of Matters to a Vote of Security Holders. 12 Item 5. Other Information. 12 Item 6. Exhibit and Reports on Form 8-K 12 2 PART I - FINANCIAL INFORMATION Item 1.Financial Statements (unaudited) BLUEBIRD EXPLORATION COMPANY (An Exploration Stage Company) INTERIMBALANCE SHEETS (Unaudited) September 30, 2007 December 31, 2006 ASSETS CURRENT ASSETS Cash $ 2,411 $ 13,173 TOTAL ASSETS $ 2,411 $ 13,173 LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) CURRENT LIABILITIES Accounts payable and accrued liabilities $ 7,160 $ 3,000 Due to related party 5,166 500 12,326 3,500 STOCKHOLDERS’ EQUITY (DEFICIT) Capital stock (Note 4) Authorized 75,000,000 shares of common stock, $0.0001 par value, Issued and outstanding 13,220,000 shares of common stock 132 132 Additional paid-in capital 18,968 18,968 Deficit accumulated during the exploration stage (29,015 ) (9,427 ) (9,915 ) 9,673 TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) $ 2,411 $ 13,173 The accompanying notes are an integral part of these financial statements 3 BLUEBIRD EXPLORATION COMPANY (An Exploration Stage Company) INTERIM STATEMENTS OF OPERATIONS (Unaudited) Three months ended September 30, 2007 (Unaudited) Three months ended September 30, 2006 (Unaudited) Nine months ended September 30, 2007 (Unaudited) Nine months ended September 30, 2006 (Unaudited) Cumulative results of operations from July 15, 2005 (date of inception) to September 30, 2007 (Unaudited) EXPENSES Exploration & development $ - $ - $ 3,415 $ 3,565 $ 6,980 Office and general 1,736 378 2,346 781 3,427 Professional fees 5,520 1,200 13,827 1,200 18,608 NET LOSS $ (7,256 ) $ (1,578 ) $ (19,588 ) $ (5,546 ) $ (29,015 ) BASIC AND DILUTED NET LOSS PER SHARE $ 0.00 $ 0.00 $ 0.00 $ 0.00 WEIGHTED AVERAGE NUMBER OF COMMON SHARES OUTSTANDING 13,220,000 10,000,000 13,220,000 10,000,000 The accompanying notes are an integral part of these financial statements 4 BLUEBIRD EXPLORATION COMPANY (An Exploration Stage Company) INTERIM STATEMENT OF STOCKHOLDERS’ EQUITY (DEFICIT) (Unaudited) FROM INCEPTION (July 15, 2005) TO SEPTEMBER 30, 2007 Common Stock Additional Deficit Accumulated During the Number of shares Amount Paid-in Capital Exploration Stage Total Balance, July 15, 2005 (Date of Inception) - $ - $ - $ - $ - Common stock issued for cash at $0.0003 per share - September 30, 2005 10,000,000 100 2,900 - 3,000 Net loss for the period - - - (702 ) (702 ) Balance, December 31, 2005 10,000,000 100 2,900 (702 ) 2,298 Common stock issued for cash @ $0.005per share. December 14, 2006 3,220,000 32 16,068 - 16,100 Net loss for the period (8,725 ) (8,725 ) Balance, December 31, 2006 13,220,000 132 18,968 (9,427 ) 9,673 Net loss for the period - - - (19,588 ) (19,588 ) Balance, September 30, 2007 13,220,000 $ 132 $ 18,968 $ (29,015 ) $ (9,915 ) All share amounts have been restated to reflect the 10 to1 forward split in December 2006. The accompanying notes are an integral part of these financial statements 5 BLUEBIRD EXPLORATION COMPANY (An Exploration Stage Company) INTERIM STATEMENTS OF CASH FLOWS (Unaudited) Three months ended, September 30, 2007 Three months ended September 30, 2006 Nine months ended September 30, 2007 Nine months ended September 30, 2006 Cumulative results of operations from inception (July 15, 2005) to September 30, 2007 Cash Flows From Operating Activities Net loss $ (7,256 ) $ (1,578 ) $ (19,588 ) $ (5,546 ) $ (29,015 ) Adjustment to reconcile net loss to net cash used in operating activities -accounts payable and accrued liabilities (4,147 ) - 4,160 - 7,160 Net Cash Used In Operating Activities (11,403 ) (1,578 ) (15,428 ) (5,546 ) (21,855 ) Cash Flows From Financing Activities Proceeds from sale of common stock - 8,100 - 13,100 19,100 Related party advance 4,666 - 4,666 - 5,166 Net Cash Provided By Financing Activities 4,666 8,100 4,666 13,100 24,266 Net Increase (Decrease) In Cash (6,737 ) 6,522 (10,762 ) 7,554 2,411 Cash, Beginning Of Period 9,148 3,830 13,173 2,798 - Cash, End Of Period $ 2,411 $ 10,352 $ 2,411 $ 10,352 $ 2,411 Supplemental cash flow information Cash paid for: Interest $ - $ - $ - $ - $ - Income taxes $ - $ - $ - $ - $ - The accompanying notes are an integral part of these financial statements 6 BLUEBIRD EXPLORATION COMPANY (An Exploration Stage Company) NOTES TO THE INTERIM FINANCIAL STATEMENTS SEPTEMBER 30, 2007 NATURE OF CONTINUANCE OF OPERATIONS Bluebird Exploration Company (“the Company”) was incorporated in the State of Delaware on July 15, 2005. The Company is an Exploration Stage Company. The Company has acquired an option on a mineral property located in the Nelson Mining Division, British Columbia, Canada, and has not yet determined whether this property contains reserves that are economically recoverable. The recoverability of property expenditures will be dependent upon the discovery of economically recoverable reserves, confirmation of the Company’s interest in the underlying property, the ability of the Company to obtain necessary financing to satisfy the expenditure requirements under the property agreement and upon future profitable production or proceeds for the sale thereof. The Company has been in the exploration stage since its formation and has not yet to realize any revenues from its planned operations. The Company was formed for the purpose of acquiring exploration and development state natural resources properties. The Company has not commenced business operations. These financial statements have been prepared on a going concern basis. The Company has incurred losses since inception resulting in an accumulated deficit of $29,015 and further losses are anticipated in the development of its business raising substantial doubt about the Company’s ability to continue as a going concern. Its ability to continue as a going concern is dependent upon the ability of the Company to generate profitable operations in the future and/or to obtain the necessary financing to meet its obligation and repay its liabilities arising from normal business operations when they come due. Management has plans to seek additional capital through a private placement and public offering of its common stock. The financial statements do not include any adjustments relating to the recoverability and classification of recorded assets, or the amounts of classification of liabilities that might be necessary in the event the Company cannot continue in existence. The Company filed an SB-2 registration statement with the United States Securities and Exchange Commission to register 3,220,000 shares of common stock for sale. This was accepted. The effective date was July 9, 2007. INTERIM REPORTING The accompanying unaudited financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial statements.While the information presented in the accompanying six month interim statements is unaudited, it includes all adjustments, which are, in the opinion of the management, necessary to present fairly the financial position, results of operations and cash flows for the interim periods presented following the same accounting principles and methods of their application as the most recent annual financial statements.It is suggested that these interim financial statements be read in conjunction with the Company’s audited annual December 31, 2006 financial statements. RELATED PARTY TRANSACTIONS As of September 30, 2007 the Company received advances from a director of the Company in the amount of $5,166.The amount due to the related party is unsecured and non-interest bearing with no terms of repayment. MINERAL PROPERTIES As of September 25, 2007 the Company amended the Option to Purchase agreement with the President. The President is the sole beneficial owner of 100% of the mineral claims 512465 and 512466. The properties are located 9 kilometres due south of Nelson, in the Nelson Mining Division, British Columbia, Canada. Bluebird Exploration Company has been granted exclusive right and option to acquire an undivided 100% of the right, title and interest in and to the Claims on terms and conditions. Bluebird Exploration Company has to incur exploration expenditures on the Claims of a minimum of CDN $7,000 on or before September 30, 2008 and incur exploration expenditures of a further CDN $25,000 (for an aggregate minimum exploration expense of CDN $32,000) on or before September 30, 2009. Upon exercise of the Option, the Company agrees to pay the President, commencing January 1, 2010, the sum of CDN $25,000 per annum for as long as the Company holds any interest in the Claims. 7 THIS REPORT CONTAINS FORWARD-LOOKING STATEMENTS THAT INVOLVE RISKS AND UNCERTAINTIES SUCH AS THE DEPENDENCE OF THE COMPANY ON AND THE ADEQUACY OF CASH FLOWS. THESE FORWARD-LOOKING STATEMENTS AND OTHER STATEMENTS MADE ELSEWHERE IN THIS REPORT ARE MADE IN RELIANCE ON THE PRIVATE SECURITIES LITIGATION REFORM ACT OF 1995. Item 2. Management's Discussion and Analysis of Financial Condition and Plan of Operations. Description Of Business In General We are an exploration stage company planning to engage in the exploration of mineral properties with a view to exploit any mineral deposits we discover. To date, we have not begun any exploration programs and there can be no guarantee or assurance we will be able to begin such programs as we have limited resources.Currently, we own an option to acquire an undivided 100% beneficial interest in two mineral claims in the Nelson Mining Division, located due south of Nelson, British Columbia, Canada. There is no assurance that a commercially viable mineral deposit exists on the claims. We do not have any current plans to acquire interests in additional mineral properties, though we may consider such acquisitions in the future. Mineral property exploration is typically conducted in phases. Each subsequent phase of exploration work is recommended by a geologist based on the results from the most recent phase of exploration. We have not yet commenced the initial phase of exploration on the claims. Once we have completed each phase of exploration, we will make a decision as to whether or not we proceed with each successive phase based upon the analysis of the results of that program. Our director will make this decision based upon the recommendations of the independent geologist who oversees the program and records the results. Our plan of operation is to conduct exploration work on the claim in order to ascertain whether it possesses economic quantities of copper, nickel and cobalt.
